                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LOVING LIFE REAL ESTATE, LLC,                      Case No. 19-cv-01382-EMC
                                   8                       Plaintiff,
                                                                                            ORDER ADOPTING REPORT AND
                                   9              v.                                        RECOMMENDATION TO REMAND
                                                                                            CASE TO STATE COURT
                                  10     JORGE BOTTO, et al.,
                                                                                            Docket No. 5
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Judge Westmore’s report and recommendation (“R&R”) to
                                  14   remand this unlawful detainer action to state court for lack of subject matter jurisdiction. See
                                  15   Docket No. 5. Defendant Jorge Botto, who removed the case, filed a timely objection to the R&R
                                  16   on April 3, 2019. For the reasons discussed below, the Court finds the objection to be without
                                  17   merit.
                                  18            The R&R recommended that this case be remanded because as stated in Judge Westmore’s
                                  19   well-reasoned R&R and below, it does not present a federal question. R&R at 3. As Judge
                                  20   Westmore explained, although Mr. Botto claims that the unlawful detainer action “affects his
                                  21   ‘federally secured rights guaranteed by 42 U.S.C. §§§ 1981, 1982 and 1983 [and] the First, Fifth,
                                  22   Seventh, Ninth, and Fourteenth Amendments,’” he has “not shown why the resolution of
                                  23   Plaintiff’s unlawful detainer claim will turn on a substantial question of federal law.” Id. (quoting
                                  24   Docket No. 1 (Notice of Removal) at 1). Furthermore, his assertion that the unlawful detainer
                                  25   action violated the Protecting Tenants at Foreclosure Act (“PTFA”) is unavailing because “a
                                  26   defendant cannot create federal question jurisdiction by adding claims or defenses to a notice of
                                  27   removal.” Id. (citing Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086
                                  28   (9th Cir. 2009)).
                                   1           Mr. Botto’s objection raises two arguments against remand. First, citing various alleged

                                   2   procedural deficiencies in Plaintiff’s unlawful detainer complaint, Mr. Botto contends that the

                                   3   “complaint could never meet the well-pleaded complaint rule as it is devoid of all elements of a

                                   4   Non-Judicial foreclosure matter.” Objection at 3. However, the “well-pleaded complaint”

                                   5   requirement does not mean a complaint has to be procedurally proper. Rather, it means that “a

                                   6   federal question must be “presented on the face of the plaintiff’s properly pleaded complaint.”

                                   7   ARCO Envtl. Remediation, L.L.C. v. Dep’t of Health & Envtl. Quality of Montana, 213 F.3d 1108,

                                   8   1113 (9th Cir. 2000). “[A] case may not be removed to federal court on the basis of a federal

                                   9   defense, . . . even if the defense is anticipated in the plaintiff’s complaint.” Id. (quoting Franchise

                                  10   Tax Bd. of State of Cal. v. Constr. Laborers Vacation Tr. for S. California, 463 U.S. 1, 14 (1983))

                                  11   (alterations in original). The R&R properly cited the well-pleaded complaint rule to explain that

                                  12   Mr. Botto’s argument regarding the PTFA does not create federal question jurisdiction because it
Northern District of California
 United States District Court




                                  13   functions as a defense. The fact that Plaintiff’s complaint may be deficient does not give rise to

                                  14   federal question jurisdiction.

                                  15           Mr. Botto’s second argument is that subject matter jurisdiction exists under 28 U.S.C.

                                  16   § 1443(1). Objection at 3–4. Section 1443(1) provides for the removal of any case “[a]gainst any

                                  17   person who is denied or cannot enforce in the courts of such State a right under any law providing

                                  18   for the equal civil rights of citizens of the United States, or of all persons within the jurisdiction

                                  19   thereof.” A petitioner must satisfy a two-part test to remove a case under § 1443(1): “First, the

                                  20   petitioners must assert, as a defense to the prosecution, rights that are given to them by explicit

                                  21   statutory enactment protecting equal racial civil rights. Second, petitioners must assert that the

                                  22   state courts will not enforce that right, and that allegation must be supported by reference to a state

                                  23   statute or a constitutional provision that purports to command the state courts to ignore the federal

                                  24   rights.” Patel v. Del Taco, Inc., 446 F.3d 996, 998–99 (9th Cir. 2006) (citations omitted). As to

                                  25   the second prong, “removal might be justified, even in the absence of a discriminatory state

                                  26   enactment, if an equivalent basis could be shown for an equally firm prediction that the defendant

                                  27   would be ‘denied or cannot enforce’ the specified federal rights in the state court.” Georgia v.

                                  28   Rachel, 384 U.S. 780, 804 (1966).
                                                                                           2
                                   1            Mr. Botto’s claim fails on the second prong. He asserts, in conclusory fashion, that

                                   2   “Plaintiff used the Non Judicial state law preventing [Botto] from raising his federal claims in

                                   3   state court,” and that he cannot enforce in state court “his right as a Mexican national to equal civil

                                   4   rights of all citizens of the United States.” Objection at 4. But he does not identify any particular

                                   5   California state law or constitutional provision that denies him the opportunity to vindicate his

                                   6   civil rights in state court. Nor do his “vague allegations . . . give rise to ‘an equally firm

                                   7   prediction’ that [his situation] presents the ‘unusual case’ in which federal rights will be denied or

                                   8   left unprotected in state court.” Fed. Home Loan Mortg. Corp. v. Cantillano, No. CV 12-01641

                                   9   GAF CMX, 2012 WL 1193613, at *3 (C.D. Cal. Apr. 9, 2012) (quoting Johnson v. Mississippi,

                                  10   421 U.S. 213, 219 (1975)). Accordingly, Mr. Botto has not met his burden of establishing that

                                  11   subject matter jurisdiction exists under § 1443(1).

                                  12            The Court therefore OVERRULES Mr. Botto’s objection and adopts the R&R as the
Northern District of California
 United States District Court




                                  13   order of the Court. The action is hereby REMANDED to the Napa County Superior Court. The

                                  14   Clerk of the Court is ordered to close this matter and return the case to the Napa County Superior

                                  15   Court.

                                  16            This order disposes of Docket No. 5.

                                  17

                                  18            IT IS SO ORDERED.

                                  19

                                  20   Dated: May 1, 2019

                                  21

                                  22                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  23                                                       United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
